DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 15 January 2021.  These drawings are acceptable.
Specification
The amended abstract was received on 15 January 2021.  This amended abstract is acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20080050696 A1) in further view of Hof (WO 2008023358 A1).

[AltContent: textbox (Needle Tip/Terminal tip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Needle)][AltContent: textbox (Gripping handle portion)][AltContent: ]
    PNG
    media_image1.png
    352
    496
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    404
    494
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: rect]
    PNG
    media_image3.png
    795
    351
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    272
    344
    media_image4.png
    Greyscale
              
[AltContent: arrow][AltContent: rect]
    PNG
    media_image5.png
    784
    331
    media_image5.png
    Greyscale
             
    PNG
    media_image6.png
    282
    298
    media_image6.png
    Greyscale

Regarding claims 1 and 7;
Regarding claim 1, Lewis discloses a needle tip (104) for extracting an endodontic separated instrument (10) from a root canal (174) of a tooth (172), the needle tip including:
a temperature- sensitive alloy forming at least a portion of the needle tip ([0029] – “Such a procedure is typically performed at room temperature below (e.g., about 0o F to about 70o F) during manufacture of the extractor tool. The cavity maintains this deformed and expanded configuration until heated to a given higher temperature, which triggers a transformation that causes the material to return to its original, pre-expanded configuration”), 
wherein the needle tip (104) takes a specific shape in the root canal from which the endodontic separated instrument (10) is to be removed when the needle tip (104) is inserted inside the root canal (174) (see Fig. 1B, 1C, and Fig. 4c, 4D with the respective zoomed portions above – the tip 104 has a specific shape by having a different diameter, 
wherein said needle tip (104) is adapted to change shape by changing dimensions at a body temperature of 370C or more ([0029] – “At least the hollow gripping body is formed of a shape memory material (e.g., an alloy or polymer) in an expanded configuration. In other words, during manufacture, the hollow gripping body is physically deformed so as to stretch, deform, and expand the hollow interior cavity portion of the hollow gripping body. Such a procedure is typically performed at room temperature or below (e.g., about 0.degree. F. to about 70.degree. F.) during manufacture of the extractor tool. The cavity maintains this deformed and expanded configuration until heated to a given higher temperature, which triggers a transformation that causes the material to return to its original, pre-expanded configuration”).
However, Lewis does not disclose that the change in shape is to become curved.
Regarding claim 7, Lewis discloses a needle (100) for extracting an endodontic separated instrument from a root canal of a tooth, the needle (100) including: 
a gripping handle portion (106); 
a terminal tip (104) being insertable within the root canal of the tooth (104); 
wherein the terminal tip (104) is fabricated with a temperature sensitive alloy ([0029] – “Such a procedure is typically performed at room temperature below (e.g., about 0o F to about 70o F) during manufacture of the extractor tool. The cavity maintains this deformed and expanded configuration until heated to a given higher temperature, which triggers a transformation that causes the material to return to its original, pre-expanded configuration”); 

wherein said needle tip (104) is adapted to change shape by changing dimensions at a body temperature of 370C or more ([0029] – “At least the hollow gripping body is formed of a shape memory material (e.g., an alloy or polymer) in an expanded configuration. In other words, during manufacture, the hollow gripping body is physically deformed so as to stretch, deform, and expand the hollow interior cavity portion of the hollow gripping body. Such a procedure is typically performed at room temperature or below (e.g., about 0.degree. F. to about 70.degree. F.) during manufacture of the extractor tool. The cavity maintains this deformed and expanded configuration until heated to a given higher temperature, which triggers a transformation that causes the material to return to its original, pre-expanded configuration”).
However, Lewis does not disclose that the change in shape is to become curved.

    PNG
    media_image7.png
    406
    366
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    444
    718
    media_image8.png
    Greyscale

With respect to claim 1 and 7, Hof teaches an object extraction system for removing a broken-off piece of endodontic file from a root canal of a tooth including a needle tip/insertion end (18) inside the tube (12), where the needle tip (18) is made of a shape memory material, e.g. nickel titanium alloy (Nitinol), that when the needle tip (18) is released from the interior of the tube (12), it changes shape in the longitudinal direction, from a straight shape to a curved shape, e.g. a hook (20) (see Fig. 2a, 2b, 4a-4c, and page 5, line 25 through page 6, line 8). 
To further explain Hof’s intended use of the object extraction system, is that it is capable of removing broken-off piece from the root canal when the broken-off piece has an open-end structure and it is located at an enclosed space in the root canal (see page 2, lines 21-24). The needle tip (18) is a wire, that when it turns from straight into a curved shape, it is capable of grabbing the broken piece from within the broken piece in a situation when the external surface of the broken piece is closed to the root canal wall, making it difficult to grab the broken piece from outside surface of the piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the straight tip (104) of Lewis, with 
Regarding claim 2, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and  where Lewis discloses that the needle tip is adapted to change shape to become straight at a room temperature of 250C or less ([0029] – “about 0oF to about 70oF”).
Regarding claim 4, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and  where Lewis discloses that the alloy is thermomechanically treated ([0029] – “At least the hollow gripping body is formed of a shape memory material (e.g., an alloy or polymer) in an expanded configuration. In other words, during manufacture, the hollow gripping body is physically deformed so as to stretch, deform, and expand the hollow interior cavity portion of the hollow gripping body. Such a procedure is typically performed at room temperature below (e.g., about 0oF (-17.77oF) to about 70oF (21oC)) during manufacture of the extractor tool“).  
Regarding claim 5, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and  where Lewis discloses that the alloy is a thermomechanically treated nickel- titanium alloy ([0009] – “at least the hollow gripping body of the device is formed of a shape memory alloy (e.g., nickel-titanium alloy”).  
Regarding claim 6, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and  where Lewis discloses that the needle tip diameters D.sub.1 range from about 0.03 mm to about 1.75 mm”).
Regarding claim 8, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 7, and  where Lewis discloses that the terminal tip (104) of the needle is adapted to change shape to become straight at room temperature of 25oC or less ([0029] – “about 0oF (-17.77oF) to about 70oF (21oC)”).  
Regarding claim 10, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 7, and  where Lewis discloses that the terminal tip (104) of the needle (100) has a diameter greater than the diameter of the separated endodontic instrument (10) (see Fig. 4C above and [0009] – “e hollow gripping body includes an inside diameter that is initially greater than a cross-sectional dimension (e.g., diameter) of a broken endodontic instrument to be removed from a root canal of a tooth”).  
Regarding claim 11, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 10, and  where Lewis discloses that the needle tip has a dimeter in the range of 0.25mm- 1mm (see [0031] – “initial inside diameters D.sub.1 range from about 0.03 mm to about 1.75 mm”).
Regarding claim 12, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 7, and  where Lewis discloses that the temperature sensitive alloy is thermomechanically treated ([0029] – “At least the hollow gripping body is formed of a shape memory material (e.g., an alloy or polymer) in an expanded configuration. In other words, during manufacture, the hollow gripping body is physically deformed so as to stretch, deform, and expand the hollow interior cavity portion of the hollow gripping body. Such a procedure is typically performed at room temperature below oF (-17.77oF) to about 70oF (21oC)) during manufacture of the extractor tool“).  
Regarding claim 13, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 12, and  where Lewis discloses that the temperature sensitive alloy is a thermomechanically treated nickel- titanium alloy ([0009] – “at least the hollow gripping body of the device is formed of a shape memory alloy (e.g., nickel-titanium alloy”)).  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20080050696 A1).

    PNG
    media_image9.png
    797
    341
    media_image9.png
    Greyscale
            
    PNG
    media_image10.png
    792
    348
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    769
    516
    media_image11.png
    Greyscale

Regarding claim 14, Lewis discloses a method for extracting an endodontic separated instrument from a root canal of a tooth, the method including: 
enlarging the root canal coronal to the endodontic separated instrument (see Fig. 4B above, and [0024] – “FIG. 4B shows the endodontic coring tool of FIGS. 2A-2B being used to core around and expose a proximal end of the broken endodontic file fragment of FIG. 4A”, and [0037] – “Coring tool 150 includes a body 152 (e.g., a hollow tube) including a proximal end 154 and a distal end 156. An interior surface of hollow body 152 defines a cavity 158 having an internal diameter Dc. A cutting surface 160 is advantageously disposed at distal end 156, around the circumference of hollow tube body 152. Internal diameter Dc of coring tool 150 may be sized so as to correspond to internal diameter D1 of extractor tool 100….internal diameter Dc of coring tool 150 may advantageously be substantially equal to internal diameter D1 of extractor tool 100, such that coring 150 may be used to core around an end of a broken endodontic instrument, after which extractor tool 100 may be used to grip the exposed end of the broken instrument fragment so as to allow the practitioner to remove the fragment”); 
exposing the upper end of the endodontic separated instrument using an ultrasonic tip ([0037] – “coring tool 150 may be used to core around an end of a broken endodontic instrument”); 
inserting the terminal tip of a needle (100) fabricated with a temperature- sensitive alloy into the root canal (174) of the tooth to engage the upper end of the endodontic separated instrument (10) ([0029] – “Such a procedure is typically performed at room temperature below (e.g., about 0o F to about 70o F) during manufacture of the extractor tool. The cavity maintains this deformed and expanded configuration until heated to a given higher temperature, which triggers a transformation that causes the material to return to its original, pre-expanded configuration”); 
injecting a hot irrigant in the root canal of the tooth causing the terminal tip of said needle to change shape thereby securely engaging the upper end of the separated instrument ([0045] – “because at least the hollow gripping body 104 of extractor tool 100 is formed of a shape memory alloy or polymer that is in an expanded configuration, the extractor tool may advantageously be heated (e.g., by electrical resistance heating via electrical attachment through electrical leads (not shown) or even by the patient's body heat), which causes the shape memory alloy or polymer to return to an unexpanded configuration, reducing the inside diameter of hollow interior portion 108 so as to tightly grip the proximal portion 12 of the broken endodontic file fragment 10 that is received within interior portion 108”); and 

However, Lewis does not disclose that the changed shape is curved.
Lewis also discloses that other shapes can be used for the same purposes of file extraction ([0028] – “The term "diameter" is used for convenience in describing the cross-sectional dimension of a broken endodontic fragment, although it is to be understood that such fragments may have cross-sectional shapes other than round, such that "diameter" is to be construed broadly to encompass cross-sectional dimensions of other shapes (e.g., triangular, rectangular, etc.”).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the changed shape of the tip of Lewis, with a curved shape of the tip, since Lewis has stablish that other shapes can be done to accomplish the extraction of the file ends from the tooth root canal, since it has been held that discovering an optimum result, that in this case is the optimum shape, of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) 
Regarding claim 15, Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 14, and where Lewis discloses that the temperature-sensitive alloy is thermomechanically treated ([0029] – “At least the hollow gripping body is formed of a shape memory material (e.g., an alloy or polymer) in an expanded configuration. In other words, during manufacture, the hollow gripping body is physically deformed so as to stretch, deform, and expand the hollow interior cavity portion of the oF (-17.77oF) to about 70oF (21oC)) during manufacture of the extractor tool“).  
Regarding claim 16, Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 15, and where Lewis discloses that the temperature sensitive alloy is a thermomechanically treated nickel- titanium alloy ([0009] – “at least the hollow gripping body of the device is formed of a shape memory alloy (e.g., nickel-titanium alloy”).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20080050696 A1) as applied to claim 14 above, and further in view of Kohn et al. (US 20060034769 A1).
Regarding claim 17, Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 14, wherein Lewis discloses that the irrigant can be through the heat of the patient’s body ([0045] – “the extractor tool may advantageously be heated (e.g., … even by the patient's body heat”).
However, Lewis does not disclose that the irrigant is at least one of saline water and sodium hypochlorite.  
Kohn et al. teaches a shape memory alloy, e.g. Nitinol, that changes shape when exposed to heat, where the shape memory alloy is heated through the use of heated saline or other fluids passing through or deposited to contact the Nitinol, in order for transferring the heat to the material of the needle tip, causing it to change shape (see [0222] – “heat expandable stents are similar in nature to self-expanding stents. However, this type of stent utilizes the application of heat to produce expansion of the stent 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of heating of the extractor tool tip by using the patient’s body heat of Lewis, with the use of the step of irrigating the extractor tool tip with a heated saline fluid or other fluid of Kohn, in order to be able to first place the instrument tip inside the root canal, and adjacent to the top end of the endodontic separated instrument without the irrigant, in this way the tip is not reacting to the other heat source, e.g. the body heat of the patient, only until adding the irrigant having a temperature needed for the Nintinol to react, in order for the extractor instrument tip to change shape and grab the top of the instrument for its extraction. Furthermore, in this way the user has more control of the placement of the extractor top tip before the tip hold the endodontic separated instrument.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20080050696 A1) further in view of Kohn et al. (US 20060034769 A1), as applied to claim 17 above, and in further view of Khakpour et al. (US 20160095679 A1).
Regarding claim 18
However, Lewis/Kohn does not disclose that the irrigant is sodium hypochlorite.
Regarding claim 19, Lewis/Kohn discloses the claimed invention substantially as claimed, as set forth above for claim 18.
However, Lewis/Kohn does not disclose that the concentration of sodium hypochlorite is in the range of 0.5% to 6%.  
Regarding claim 20, Lewis/Kohn discloses the claimed invention substantially as claimed, as set forth above for claim 18.
However, Lewis/Kohn does not disclose that the irrigant is heated to at least 600C (1400F) prior to injecting in the root canal of the tooth.
With respect to claims 18-20, Kohn et al. further teaches that other heated fluid can be used for changing the temperature of the Nitinol in order to change its shape. However, Kohn et al. does not disclose that the other fluid is sodium hypochlorite/NaOCl. 
Khakpour et al. teaches the use of antiseptic or antibiotic solution, e.g. sodium hypochlorite/NaOCl, for treating a root canal, in a concentration of with 0.3% to 6%, and that said fluid can be heated above room temperature to increase the rate of chemical reactions in the tooth during treatment (see [0095] – “during some treatment cycles, bleach-based solutions (e.g., solutions including NaOCl) can be used to dissociate diseased tissue (e.g., diseased organic matter in the root canal 13) and/or to remove bacteria from the tooth 10. One example of a treatment solution comprises water or saline with 0.3% to 6% bleach (NaOCl)“, in [0125] – “the fluid source 44 may comprise a fluid container (e.g., an intravenous bag) holding any of the treatments fluids described herein. The treatment fluid may be degassed, with a dissolved gas content less than normal (e.g., non-degassed) fluids. Examples of treatment fluids include sterile water, a medical-grade 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the other heated fluid to change the temperature of the Nitinol of Lewis/Kohn, with the heated sodium hypochlorite at a temperature above room temperature, in order to in addition to change the shape of the needle tip by changing the temperature of the tip of the needle, the fluid also sterilize the area during the procedure, in order to maintain the process of extraction clean, and the heated sodium hypochlorite can accelerated the chemical reaction to disconnect organic matter that might be in direct contact with endodontic separated instrument, in order to facilitated the removal of said instrument from root canal. 
Furthermore, by increasing the temperature of the irrigant above room temperature, it accelerates the chemical reaction of the irrigant with the root canal tissue in order to be able to remove the tissue and the endodontic separated instrument. 
However, Lowes/Kohn/Khakpour does not disclose that the heated temperature is at least 600C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of the irrigant of Lowes/Kohn/Khakpour, to at least 600C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 7 rejections, applicant argues that the prior art of Lewis does not disclose that the “tip is adapted to change shape to become curved at a body temperature of 37oC or more”. However, said subject matter was previously found in claims 3 and 9, now canceled, and was rejected with the prior art of Lewis in view of Hof. 
The examiner has further explained how the intended use of the system of Lewis is improved with the needle tip of Hof, see rejection above. The needle tip of Lewis grabs the endodontic broken tip from the external surface, and Hof grabs the endodontic broken tip from the inside. Modifying the needle tip of Lewis with the needle tip of Hof, it provides the capability to grab and hold the broken endodontic tip from the inside. This is for situations where the surrounding space in the root canal is limited and it is not wanted to open more the diameter of the root canal in order to avoid weaken the root. If said broken endodontic tip provides an internal opening so that the needle tip can grab and hold the broken endodontic tip from the inside, when in curved shape from the opening of the endodontic tip instead of from the outside.
Therefore, based on the language used and the construction of the claim, it is understood that the limitations claimed are found in the combination of prior arts used in the rejection above, making said rejection proper and will be maintained.
Examiner’s Note – even when the examiner understands the intention of the following recitation of “…needle tip is adapted to change shape to become curved…” in oC or more”.
Regarding claims 2, 4-6, 8 and 10-13, it is understood that for the reason given above that the rejection of the claims are proper and will be maintained.
Regarding claim 14, applicant argues that Lewis does not disclose the action of “injecting a hot irrigant in the root canal of the tooth causing the terminal tip to change to a curved shape”.
However, Lewis discloses in paragraph [0045] the use of electricity to increase the heat of the tip, in order to change its shape. The term “injecting a hot irrigant” is interpreted in Lewis as injecting electricity to the needle tip. Because when the electricity can flow through a material, and it heats the material. 
The claim does not describe what kind of irrigant it is used to heat the terminal tip. Therefore, due to the electricity in Lewis is injected through cables towards the terminal tip of the needle when it is activated, and due to the injection of electricity to the terminal tip changes the shape of the terminal tip when heated, to change from a “cylinder” of a given diameter to a “cylinder” of smaller diameter, it is understood that complies with the written limitations described in the claim. 
Therefore, for the reasons given above it is understood that the combination of Lewis in view of Hof is proper.
Regarding claims 17-20
Therefore, for all the reasons given, it is understood that the claims are not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772